Rodey, Judge,
delivered the following opinion:
The matter of this Ubarri estate in different phases has taken about one third of the time of this court since the present incumbent of the bench arrived on the island a year ago, and we do not know how much time it took theretofore.
The defendants, while they no doubt have a legal right to do so, have strenuously resisted every effort to get them into court, either by personal or substitute service, by all sorts of motions and allegations. One portion of the family, after American occupation, remained Spaniards, went to Spain, .and are now living there, and it is alleged in the pleadings in ■another suit that they have studiously avoided the process of this court by stopping at the Danish island of St. Thomas when they were forced to attend to business in Porto Rico, and then send powers of attorney from there to Porto Rico in an effort to ¡have their property transferred so as to avoid the process of this court. Another member of it, at a late date in the litigation, came in and alleged himself to be a Porto Rican so as to oust the jurisdiction, and made such showing as to force the court to so hold. Finally, in this particular suit, a trial was had and a verdict rendered by the jury. Thereafter, defendants substituted their counsel, and filed this motion in arrest and for a new trial, going over the entire ground that the •court has been over already two or three times.
It would not be profitable for us to write another long ■opinion in this case, because the case itself is of such impor-itance that probably no matter which side wins here, it will be *165taken to tbe Supreme Court; and as there are grave questions of law involved in it, and although we have grave doubts as to some of the points, we have so far decided enough of them for the plaintiffs to keep them in court, we think it quite as well that the Supreme Court of the United States should pass upon them so that the whole matter will be settled.
Were this a constitutional circuit court of the United States, with more than one judge on the bench, they might certify á division of opinion in an important case like this to the Supreme Court; we have no such privilege here, and, not feeling that we would change our opinion did we go over the matter again, and, further, because our time before vacation is short, and realizing that the matter will be fully presented by both sides in the court above, the motion for a new trial will be denied, and it is so ordered.